DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-4 and 6-16 are allowed. The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of claims 2-4 and 6-10 is the inclusion of the limitations of a liquid cartridge including a plate, the plate being positioned above the liquid chamber in the upright posture, the plate having a sloped surface sloping relative to the frontward direction to face upward and frontward in the upright posture, wherein, in the upright posture, the sloped surface of the plate is movable between a first position and a second position, the sloped surface of the plate being positioned lower at the second position than at the first position, wherein the plate is pivotable about a pivot axis to move the sloped surface between the first position and the second position, the pivot axis being positioned rearward of the sloped surface in the frontward direction in the upright posture. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 11-16 is the inclusion of the limitations of a liquid cartridge including a plate, the plate being positioned above the liquid chamber in the upright posture, the plate having a sloped surface sloping relative to the frontward direction to face upward and frontward in the upright posture, wherein, in the upright posture, the sloped surface of the plate is movable between a first position and a second position, the sloped surface of the plate being positioned lower at the second position than at the first position, and wherein the housing includes a top wall, the top wall being positioned above the liquid chamber in the upright posture, the liquid cartridge further comprising a circuit board supported on the top wall, the circuit board facing upward and being positioned rearward 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 1/18/22, with respect to rejection(s) of Claims 2-4 and 6-8 and objection(s) to Claims 5 and 9-10 have been fully considered and, in conjunction with amendments filed on the same date, are persuasive.  The rejection(s) of Claims 2-4 and 6-8 and objection(s) to Claims 5 and 9-10 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                        




/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853